DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 11/22/2021.
Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Ehrmann (9597124) in view of reference Merot et al. (7790096).
Regarding claim 1, Ehrmann disclose a method of operating a packaging machine (1) comprising a work station (2, 3) with an exchangeable tool (27), said method comprising the steps of providing said exchangeable tool (27),
wherein said exchangeable tool (27) is movable between a state installed into said working station (2, 3) and a state removed from said work station (2, 3), and
wherein, when said exchangeable tool (27) is in the state installed in said work station (2, 3), said exchangeable (27) regulates a temperature of said exchangeable tool (27) based on an operating temperature target specification by supplying a heating device (column 5 lines 20-28) integrated into said exchangeable tool (27)  with electrical power.
(Figure 4 and Column 4 lines 45-59, Column 5 lines 20-28)
However, Ehrmann do not disclose a control device integrated into said exchangeable tool and do not disclose, when said exchangeable tool is in the state removed from said work station, the exchangeable tool is connected to an external power supply.
Merot et al. disclose an apparatus (10) comprising a work station (20) with an exchangeable tool (25, 30, 31), wherein the exchangeable tool (25, 30, 31) comprises a control device (32), wherein the exchangeable tool (25, 30, 31) is movable between a state installed into said work station (20) and a state removed from said work station (20), and wherein, when said exchangeable tool (25, 30, 31) is in the state removed from said work station (20), the exchangeable tool is connected to an external power supply (26) and is regulates said temperature of said exchangeable tool (25, 30, 31) 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the exchangeable tool of Ehrmann by incorporating the integrated control device and external power supply as taught by Merot et al., since column 3 lines 17-19 of Merot et al. states such a modification would allow for quick changeover when installing a new exchangeable tool.
Ehrmann disclose regulating the temperature of the exchangeable tool on an operating temperature target specification.  Merot et al. disclose regulating the temperature of the exchangeable tool on a preheating temperature target specification.  Therefore, Ehrmann modified by Merot et al. disclose a control device configured to: regulate the temperature of the exchangeable tool on an operating temperature target specification using the control device while in the installed state; and regulate the temperature of the exchangeable tool on a preheating temperature target specification using the control device while in the removed state.
Regarding claim 2, Ehrmann modified by Merot et al. disclose the external power supply (Merot et al. – 26) provides said exchangeable tool (Ehrmann – 27) with electrical heating power, and wherein said external power supply (Merot et al. – 26) does not provide control or regulating signals. (Merot et al. – Column 5 lines 42-52, Column 5 lines 65-67 through Column 6 line 1)
Regarding claim 3, Ehrmann disclose the packaging machine (1) comprises a machine control device (18) configured to control and monitor the processes taking place in said packaging machine (1). (Column 4 lines 46-48)  Ehrmann also disclose the packaging machine (1) comprises a display device (19) with operating controls (20) that serves to make the sequences of process steps in the packaging machine (1) visible to an operator and to influence them by the operator. (Column 4 lines 48-51)  This implies that the machine control device and display device are configured to provide various specifications to the each of the components of the packaging machine.
Therefore, Ehrmann modified by Merot et al. is interpreted to disclose the preheating temperature target specification of said control device (Merot et al. – 32) is specified by a machine control device (Ehrmann – 18) of said packaging machine (Ehrmann – 1) prior to positioning the exchangeable tool in the state removed from said work station.
Regarding claim 8, Ehrmann disclose the packaging machine (1) comprises a machine control device (18) configured to control and monitor the processes taking place in said packaging machine (1). (Column 4 lines 46-48)  Ehrmann also disclose the packaging machine (1) comprises a display device (19) with operating controls (20) that serves to make the sequences of process steps in the packaging machine (1) visible to an operator and to influence them by the operator. (Column 4 lines 48-51)  This implies that the machine control device and display device are configured to provide various specifications to the each of the components of the packaging machine.
Therefore, Ehrmann modified by Merot et al. is interpreted to disclose the operating temperature target specification of said control device (Merot et al. – 32) is 
Regarding claim 9, Ehrmann modified by Merot et al. disclose the control device (Merot et al. – 32) in said state of said exchangeable tool (Ehrmann – 27) installed in said work station (Ehrmann – 2, 3) is in electronic communication with a machine control device (Ehrmann – 18) of said packaging machine (Ehrmann – 1) using a communication bus system (Ehrmann – 30). (Ehrmann – Column 5 lines 20-32)
Regarding claim 10,  Ehrmann modified by Merot et al. disclose the working station (Ehrmann – 2, 3) is a sealing station (Ehrmann – 3) and said exchangeable tool (Ehrmann – 27) is a heatable sealing tool for sealing a filled packaging (Ehrmann – 21) by sealing a top film (10). (Ehrmann – Column 2 lines 15-16, Column 4 lines 23-27)
Regarding claim 11, Ehrmann modified by Merot et al. disclose the working station (Ehrmann – 2, 3) is a forming station (Ehrmann – 2) and said exchangeable tool (Ehrmann – 27) is a heatable forming tool for forming packaging trays (Ehrmann – 14) into a lower film web (Ehrmann – 8) by thermoforming. (Ehrmann – Column 2 lines 15-16, Column 4 lines 13-16)
Regarding claim 12, Ehrmann modified by Merot et al. disclose the packaging machine (Ehrmann – 1) is one of a thermoforming packaging machine or a tray sealer. (Ehrmann – Column 3 lines 61-65)
Regarding claim 13, Ehrmann modified by Merot et al. disclose a temperature sensor (Merot et al. – column 5 lines 56-60) is additionally integrated into said exchangeable tool (Ehrmann – 27), and said control device (Merot et al. – 32) uses a measured value of a temperature provided by said temperature sensor (Merot et al. – 
Regarding claim 14, Merot et al. disclose the control device (32) is connected to a temperature sensor in the exchangeable tool (25).  (Column 5 lines 56-62)  This implies that the temperature sensor and the control device is jointly formed.
Therefore, Ehrmann modified by Merot et al. is interpreted to disclose the temperature sensor (Merot et al. – column 5 lines 56-60) and said control device (Merot et al. – 32) are integrated into said exchangeable tool (Ehrmann – 27) as a joint module.
Regarding claim 15, Ehrmann disclose a method of operating a packaging machine (1) comprising a work station (2, 3) with an exchangeable tool (27), said method comprising the steps of:
providing said exchangeable tool (27);
positioning said exchangeable tool (27) in state installed into said work station (2, 3);
regulating a temperature of said exchangeable tool based on an operating temperature target specification by suitably supplying a heating device (column 5 lines 20-28) integrated into said exchangeable tool (27) with electrical power; and
moving said exchangeable tool (27) form said work station (2, 3) into a state removed from said work station (2, 3).
(Figure 4 and Column 4 lines 45-59, Column 5 lines 20-28)

Merot et al. disclose an apparatus (10) comprising a work station (20) with an exchangeable tool (25), wherein the exchangeable tool (25) comprises a control device (32), wherein the exchangeable tool (25) is movable between a state installed into said work station (20) and a state removed from said work station (20), and wherein, when said exchangeable tool (25) is in the state removed from said work station (20), the exchangeable tool is connected to an external power supply (26) and is regulates said temperature of said exchangeable tool (25) based on preheating temperature target specification using said control device (32) by suitably supplying a heat device (44) with electrical power provided by said external power supply. (Figure 3 and Column 3 lines 65-67, Column 5 lines 42-52)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the exchangeable tool of Ehrmann by incorporating the integrated control device and external power supply as taught by Merot et al., since column 3 lines 17-19 of Merot et al. states such a modification would allow for quick changeover when installing a new exchangeable tool.
Ehrmann disclose regulating the temperature of the exchangeable tool on an operating temperature target specification.  Merot et al. disclose regulating the temperature of the exchangeable tool on a preheating temperature target specification.  
Regarding claim 18, Ehrmann modified by Merot et al. disclose the packaging machine (Ehrmann – 1) is one of a thermoforming packaging machine or a tray sealer. (Ehrmann – Column 3 lines 61-65)
Regarding claim 19, Ehrmann modified by Merot et al. disclose a temperature sensor (Merot et al. – column 5 lines 56-60) is additionally integrated into said exchangeable tool (Ehrmann – 27), and said control device (Merot et al. – 32) uses a measured value of a temperature provided by said temperature sensor (Merot et al. – column 5 lines 56-60) for regulating said temperature of said exchangeable tool (Ehrmann – 27).  (Ehrmann – Column 5 lines 20-28) (Merot et al. – Column 5 lines 56-62)
Regarding claim 20, Merot et al. disclose the control device (32) is connected to a temperature sensor in the exchangeable tool (25).  (Column 5 lines 56-62)  This implies that the temperature sensor and the control device is jointly formed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over reference Ehrmann (9597124) in view of reference Merot et al. (7790096) as applied to claim 1 above, and further in view of reference Lummus (5465549).
Regarding claim 4, Ehrmann modified by Merot et al. disclose the claimed invention but do not explicitly disclose the preheating temperature target specification of said control device as a preset specification.
Lummus disclose apparatus (40) configured to operate at preset specifications. (Column 6 lines 45-49)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified exchangeable tool of Ehrmann and Merot et al. by incorporating the preset specification, since column 6 lines 47-49 of Lummus states such a modification would allow the preheating temperature target specification to be set when the exchangeable tool is constructed.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Ehrmann (9597124) in view of reference Merot et al. (7790096) as applied to claims 1 and 15 respectively, and further in view of reference Gerbaud (5042223).
Regarding claim 5, Ehrmann modified by Merot et al. disclose the claimed invention as stated above but do not explicitly disclose the control device comprises a memory.
Gerbaud discloses an apparatus comprising: a control device (22); a sensor (23); and a memory (24), wherein the memory (24) includes a control parameter (P) that is used by the control device (22). (Column 4 lines 1-9)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified 
Regarding claim 16, Ehrmann modified by Merot et al. disclose the claimed invention as stated above but do not explicitly disclose the control device comprises a memory.
Gerbaud discloses an apparatus comprising: a control device (22); a sensor (23); and a memory (24), wherein the memory (24) includes a control parameter (P) that is used by the control device (22). (Column 4 lines 1-9)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified exchangeable tool of Ehrmann and Merot et al. by incorporating the memory as taught by Gerbaud, since such a modification would allow the exchangeable tool to save the specifications when not connected to the packaging machine or the external power supply, thereby making the overall tool more desirable.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Ehrmann (9597124) in view of reference Merot et al. (7790096) as applied to claims 1 and 15 respectively, and further in view of reference Mitchell et al. (5305180).
Regarding claim 6, Ehrmann modified by Merot et al. disclose the claimed invention as stated above but do not disclose the control device is put in a preheating 
Mitchell et al. disclose an apparatus (10) comprising an exchangeable element (20), wherein the apparatus (10) configured to operate between two modes depending on the exchangeable element (20) is connected or disconnected to the apparatus (10), and wherein the apparatus (10) switches modes prior to the interconnection or disconnection of the exchangeable element (20). (Column 2 lines 16-26, Column 3 lines 61-68, Column 4 lines 47-49)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified exchangeable tool of Ehrmann and Merot et al. by incorporating the switch of modes prior to the disconnecting of the exchangeable tool as taught by Mitchell et al., since column 1 lines 66-68 through column 2 lines 1-2 of Mitchell et al. states such a modification would ensure proper operation of the control device.
Regarding claim 17, Ehrmann modified by Merot et al. disclose the claimed invention as stated above but do not disclose the control device is put in a preheating mode prior to moving to the exchangeable tool from the work station into the state removed from the work station.
Mitchell et al. disclose an apparatus (10) comprising an exchangeable element (20), wherein the apparatus (10) configured to operate between two modes depending on the exchangeable element (20) is connected or disconnected to the apparatus (10), and wherein the apparatus (10) switches modes prior to the interconnection or 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified exchangeable tool of Ehrmann and Merot et al. by incorporating the switch of modes prior to the disconnecting of the exchangeable tool as taught by Mitchell et al., since column 1 lines 66-68 through column 2 lines 1-2 of Mitchell et al. states such a modification would ensure proper operation of the control device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over reference Ehrmann (9597124) in view of reference Merot et al. (7790096) as applied to claim 1 above, and further in view of reference Schmidt et al. (2004/0016812).
Regarding claim 7, Ehrmann modified by Merot et al. disclose the claimed invention as stated above but do not disclose the control device detects that there is no communication connection to a machine control device.
Schmidt et al. disclose an apparatus (base station) comprising an exchangeable element (reader), wherein the exchangeable element (reader) is configured to operate between two modes depending on the exchangeable element (reader) is connected or disconnected to the apparatus (base station), and wherein the exchangeable element (reader) is configured to automatically switch modes when exchangeable element (reader) is disconnected. (Page 6 paragraph 62, Claim 87)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified .

Response to Arguments
Claims 1-20 are pending in the application

In response to the arguments of the objections toward the Drawings, in view of the amendments the Drawings, Examiner withdraw the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Ehrmann (9597124) in view of reference Merot et al. (7790096), Examiner finds the arguments not persuasive.
Applicant states:
In light of the above, it is respectfully believed that one skilled in the art of packaging machines would not have combined Merot with Ehrmann.  In that regard and as noted above, Merot does not relate to packaging machine, but rather to a laser sintering system.

In response to applicant's argument that reference Merot et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ehrmann discloses a workstation comprising an exchangeable tool, wherein said exchangeable tool is removable from said workstation, and wherein said exchangeable tool is heated to the desired temperature while in said workstation.  Merot et al. disclose a workstation comprising an exchangeable tool, wherein said exchangeable tool is removable from said workstation, and wherein said exchangeable tool is preheated prior to being inserted into said workstation.  Therefore, Ehrmann and Merot et al. are reasonably pertinent to the particular problem of heating and using an exchangeable tool within a workstation.
Applicant states:
In addition, even if Merot were properly combinable with Ehrmann, the resulting combination still does not teach all features in claim 1.  For example, the control box 32 of Merot is provided at the building carriage 30 and is not integrated into the build chamber 25.

Claim 1 discloses a “control device integrated into the exchangeable tool, wherein the exchangeable tool is movable between a state installed into the work station and a stated removed from the work station”.
Merot et al. disclose a carriage (30) that supports a build chamber (25) and a control box (32), wherein the carriage, build chamber, and control box, as a single unit, is movable between a state installed into the support house (20) and a stated removed from the support house (20).  Since the carriage, build chamber, and control box are movable between a installed stated and a removed stated as a single unit, the carriage, build chamber, and control box as a single unit is interpreted as the exchangeable tool.  
Applicant states:
In addition, the control box 32 and the thermal management station 26 of Merot are only provided for preheating, but not for regulating a temperature during operation of the device. By contrast, according to the method of claim 1, the control device integrated into the exchangeable tool is used both to regulate the temperature of the exchangeable tool based on an operating temperature target specification, when the exchangeable tool is installed into the work station, and to regulate the temperature of the exchangeable tool based on a preheating temperature target specification, when the exchangeable tool is removed from the work station.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ehrmann disclose regulating the temperature of the exchangeable tool on an operating temperature target specification.  Merot et al. disclose regulating the temperature of the exchangeable tool on a preheating temperature target specification.  Therefore, when modifying Ehrmann in view of Merot et al., control device is interpreted to be configured to: regulate the temperature of the exchangeable tool on an operating temperature target specification using the control device while in the installed state; and regulate the temperature of the exchangeable tool on a preheating temperature target specification using the control device while in the removed state.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 10, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731